ACCEPTED
                                              12-14-00314-CR; 12-14-00315-CR; 12-14-316-CR; 12-14-00317-CR; 12-14-00318-CR
                                                                                             TWELFTH COURT OF APPEALS
                                                                                                             TYLER, TEXAS
                                                                                                       6/8/2015 12:00:00 AM
                                                                                                              CATHY LUSK
                                                                                                                     CLERK

                NO. 12-14-00314-CR; 12-14-00315-CR; 12-14-00316-CR;
                           12-14-00317-CR; 12-14-00318-CR
                                                                                     FILED IN
DANIEL WAYNE MCLEMORE.                       §          IN THE TWELFTH  COURT
                                                                   12th COURT OFOF
                                                                                 APPEALS
Appellant,                                   §                                  TYLER, TEXAS
                                             §                              6/7/2015 4:18:47 PM
                                             §                                  CATHY S. LUSK
VS.                                          §          APPEALS IN        AND FORClerk
                                             §
                                             §
THE STATE OF TEXAS,                          §
Appellee.                                    §          THE STATE OF TEXAS



                      MOTION TO FILE LATE APPELANT BRIEF

      TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW DANIEL WAYNE MCLEMORE, by and through his attorney, Wm.
  Brandon Baade, and makes this MOTION TO EXTEND TIME TO FILE APPELANT
  BRIEF:

  1. The deadline for filing the APPELANT’s Brief was June 3, 2015.
  2. APPELANT timely filed a request for an extension of fourteen (5) days from the date of
      or until June 8, 2015 to file APPELANT’s Brief which is currently pending with the
      Court.
  3. Facts relied on to reasonably explain the need for filing a late brief are the same as those
      requested in the pending motion for an extension of time file Appellant’s brief and are
      as follows:
  4. Counsel was completing a brief in Cause No. 12-15-00037-CR in addition to the cases
      listed below.
  5. During the preparation of the brief in this case during the time period of the most recent
      extension it became apparent that a video of the evidence was not filed with the Court
      of Appeals or provided to counsel because for computer technology reasons, that are
      beyond counsel’s ability to understand, the video could not be provided with the
      reporters record in this case. This video was probably the most critical evidence in the
      case.
  6. I consulted with counsel for the State regarding the filing of this Motion for an
       Extension of Time and counsel for the State of Texas does not oppose this motion and is
       in agreement with the request for extension of time.
   7. Additionally, counsel has been involved in the following cases:

           State of Texas v. Charles Eugene Louderman, Cause No. 21,728-2012 in the 402nd
           Judicial District Court in and for Wood County, Texas.

           State of Texas v.Nathaniel Lee Hurtzig, Cause No. 22,482-2015 in the 402nd
           Judicial District Court in and for Wood County, Texas.

           First National Bank of Winnsboro v. Melanie Windham, et al, Cause No. 2010-377
           in the 402nd Judicial District Court in and for Wood County, Texas.

           State of Texas v. Clinton Eugene Sharp, Cause No. 22,383-2014 in the 402nd
           Judicial District Court in and for Wood County, Texas.

           State of Texas v. Wendy Gilbreath, Cause No. 22,410-2015 in the 402nd Judicial
           District Court in and for Wood County, Texas.

           State of Texas v. Heath Allen Nutt, Cause No.22,398-2014 in the 402nd Judicial
           District Court in and for Wood County, Texas.

   4. APPELANT has been granted two (2) extensions of time.


   WHEREFORE, DANIEL WAYNE MCLEMORE, by his attorney, Wm. Brandon Baade,
requests the court grant this Motion to File Late Brief on behalf of Appellant in this case.

                                              RESPECTFULLY SUBMITTED,

                                              Wm. Brandon Baade
                                              522 N Broadway Ave
                                              Tyler, TX 75702
                                              Tel: (903) 526-5867
                                              brandonbaadelaw@gmail.com



                                                  _______________________________
                                                  Wm. Brandon Baade
                                                  State Bar No. 00793189
                                                  Attorney for Appelant
                              CERTIFICATE OF CONFERENCE

     I certify that I have contacted Tom Burton, Attorney for Appellee, in this case and he is in
agreement with this motion.



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellant


                                 CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that a true and correct copy of the foregoing MOTION
TO EXTEND TIME TO FILE APPELLANT’S BRIEF was served on all counsel of record by
U.S. Mail on June 8, 2015.



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellant